                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                      DOCKET NO. 3:19-cv-145-MOC-WCM

 CLINTON ALLEN MCDONALD,                               )
                                                       )
                      Plaintiff,                       )
                                                       )
 v.                                                    )                ORDER
                                                       )
 ANDREW SAUL,                                          )
 Acting Commissioner of Social Security                )
                                                       )
                     Defendant.                        )


       THIS MATTER is before the Court on review of a Memorandum and

Recommendation (“M&R”) issued in this matter (#19). In the M&R, the magistrate judge

advised the parties of the right to file objections within 14 days, all in accordance with 28,

United States Code, Section 636(b)(1)(c). Plaintiff filed his objection within the time

allowed. See Pl. Objection (#20).

       I.     Background

       On October 26, 2016, Plaintiff filed applications for disability insurance benefits

and supplemental security income. Plaintiff’s claims were initially denied on February 9,

2017, and subsequently upon reconsideration. Plaintiff thereafter filed a written request

for a hearing and a hearing was held on July 23, 2018. Plaintiff was represented by counsel

at the hearing. On August 1, 2018, the Administrative Law Judge (“ALJ”) issued an

unfavorable decision. The Appeals Council denied Plaintiff’s request for review of that

decision on March 12, 2019, making the ALJ’s decision the final decision of the


                                             -1-
Commissioner, subject to review by this Court.

       On March 25, 2019, Plaintiff, appearing pro se, filed the instant action, seeking

review of the ALJ’s decision. After the parties filed motions for summary judgment, the

Honorable W. Carleton Metcalf, United States Magistrate Judge, issued an M&R. In the

M&R, Judge Metcalf analyzed the available record, including the disability decision from

the State of North Carolina and the decision of the ALJ. (#19). Ultimately, Judge Metcalf

recommended that the Court grant the defendant’s summary judgment motion, deny the

plaintiff’s summary judgment motion, and dismiss the suit. The plaintiff has filed an

objection to the magistrate judge’s M&R. Pl. Objection (#20).

       II.    Standard of Review

       The Federal Magistrates Act of 1979, as amended, provides that “a district court

shall make a de novo determination of those portions of the report or specific proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby

v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). However, “when objections to strictly legal

issues are raised and no factual issues are challenged, de novo review of the record may be

dispensed with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo

review is not required by the statute “when a party makes general or conclusory objections

that do not direct the court to a specific error in the magistrate judge’s proposed findings

and recommendations.” Id. Moreover, the statute does not on its face require any review

at all of issues that are not the subject of an objection. Thomas v. Arn, 474 U.S. 140, 149

(1985); Camby v. Davis, 718 F.2d at 200. Nonetheless, a district judge is responsible for

the final determination and outcome of the case, and accordingly the court has conducted

                                            -2-
a careful review of the magistrate judge’s recommendation.

       After such careful review, the court determines that the recommendation of the

magistrate judge is fully consistent with and supported by current law. Further, the factual

background and recitation of issues is supported by the applicable pleadings. Based on

such determinations, the court will fully affirm the M&R and grant relief in accordance

therewith.

III.   Discussion

       In his sole objection, the plaintiff argues that the jobs the ALJ determined that the

plaintiff could perform are inconsistent with the plaintiff’s RFC, which requires light work

and no interaction with the general public. The plaintiff argues that the ALJ erred in finding

that no public contact was required in performing the jobs of photocopy machine operator,

laundry aide, hand packager and inspector, and palletizer. According to the plaintiff, “an

abundance of evidence . . . proves . . . that the public will be involved with the plaintiff in

these jobs at some point, either through coworkers, supervisors, faculty, or even

maintenance, through the interpretation of the DOT job descriptions and the Job

descriptions presented in the Plaintiff’s Summary Judgment.” (Doc. No. 20 at 5). The

plaintiff states that he objects “to the [vocational expert’s] testimony that the plaintiff will

not need public contact to sustain the jobs of . . . photocopying machine operator, laundry

classifier/sorter/separator, inspector and hand packager and palletizer . . . [as] these jobs

will need some type of public contact eventually, and it would be absurd . . to believe

otherwise.” (Id. at 4-5). The plaintiff further argues that “an abundance of evidence . . .

proves undeniably that the public will be involved with the plaintiff in these jobs at some

                                              -3-
point, either through coworkers, supervisors, faculty, or even maintenance . . . .” (Id. at 5).

       The plaintiff raised this same argument before the magistrate judge, and the

magistrate judge rejected it. This Court finds that the magistrate judge’s analysis and

rejection of the plaintiff’s claim is consistent with Fourth Circuit and Supreme Court law.

At the hearing before the ALJ, the vocational expert (“VE”) specifically testified that, in

his experience, the representative jobs the plaintiff could perform do not require regular

public contact, nor would they require interaction with co-workers, as these jobs were

basically “independent.” (Doc. No. 14-1 at 179-81). In rejecting the plaintiff’s arguments

regarding contact with the regular public, the magistrate judge stated:

       the fact that specific positions may exist that have requirements purportedly
       inconsistent with Plaintiff’s RFC does not indicate that the ALJ’s reliance on
       the descriptions of the representative occupations set out by the DOT and as
       referenced by the VE’s testimony was improper. See Hintersteiner v. Astrue,
       Civil Action No. 11-240, 2013 WL 1337375, at * 4 (S.D. W.Va. March 29,
       2013) (“In the absence of any apparent conflicts, the ALJ therefore, was
       entitled to rely on the VE’s responses.”); Graves v. Colvin, 12cv643, 2015
       WL 5167240, at * 6 (M.D.N.C. Sept. 3, 2015) (“The VE was qualified to
       determine which jobs Mr. Graves could perform, given the limitations set
       forth by the RFC, and the ALJ was entitled to rely on the VE’s testimony.”).
       The VE did not testify, and the ALJ did not find, that Plaintiff met the
       qualifications for any specific position with any individual employer (e.g.,
       Staples) but rather that representative jobs Plaintiff could perform (e.g.,
       photocopying-machine operator, laundry aide, hand packager and inspector,
       and palletizer) do exist.

(Doc. No. 19 at 19). In his objection to the magistrate judge’s M&R, the plaintiff argues

that, at some point, these jobs would require him to interact with at least someone, whether

it is the public, supervisors, or coworkers. Of course, the plaintiff is literally correct. The

plaintiff would be required to interact with people to train for the jobs and, of course, at

some point the plaintiff would be required to interact with other people, even if minimally.

                                              -4-
To accept what Plaintiff is arguing here, however—that the VE was required to point to a

job that required no human interaction whatsoever—would of course, eliminate all jobs

from jobs that the plaintiff could do. The ALJ did not find, however, and the evidence did

not support a finding, that the plaintiff could have no personal interaction with others

whatsoever in any job that he might do. Rather, the ALJ found that “[i]in interacting with

others, the claimant has a moderate limitation,” as the plaintiff reported “episodes of

irritability and high anxiety, resulting in difficulty interacting with others.” (Doc. No. 14-

1 at 19). The ALJ further noted that the plaintiff nevertheless “reports that he has

supportive relationships with several friends and family members.” (Id.). Thus, even if

the jobs of photocopying-machine operator, laundry aide, hand packager and inspector, and

palletizer required at least minimal interaction with other people, the ALJ did not err in

finding that the plaintiff could perform the jobs of photocopying-machine operator, laundry

aide, hand packager and inspector, and palletizer. As noted, the VE testified that, in his

experience, these jobs do not require interaction with the general public. This Court sees

no conflict with this testimony and the DOT descriptions of these designated jobs. That

the plaintiff would still be required to at least have minimal interaction with other people

in doing these jobs (as he would in doing any job) does not mean that the VE’s testimony

was improper. Thus, the Court overrules this objection, and the Court will affirm the

magistrate judge’s M&R.

III.   Conclusion

       After careful review, the Court determines that the recommendation of the

magistrate judge is consistent with and supported by current Fourth Circuit and Supreme

                                             -5-
               Court case law. Further, the factual background and recitation of issues is supported by

               the applicable pleadings. Based on such determinations, the Court will affirm the M&R

               and grant relief in accordance therewith.

                                                           ORDER

                       IT IS, THEREFORE, ORDERED that the plaintiff’s Objection (#20) is

               OVERRULED, the Memorandum and Recommendation (#19) is AFFIRMED,

               defendant’s Motion for Summary Judgment (#16) is GRANTED, plaintiff’s Motion for

               Summary Judgment (#15) is DENIED, and plaintiff’s case is DISMISSED.

                       The Clerk of Court is instructed to enter a Judgment consistent with this opinion.



Signed: February 11, 2020




                                                            -6-
